PER CURIAM.
Johnny L. Leonard appeals from his conviction and sentence for possession of cocaine. Appellant contends that the trial court erred in admitting allegedly similar fact evidence at his trial.
We find insufficient similarities between the evidence presented of appellant’s possession of a different controlled substance at a different time and place and the cocaine possession charged below to satisfy the requirements of Williams v. State, 110 So.2d 654 (Fla.1959) as codified in Section 90.404(2)(a), Florida Statutes (1981). See Drake v. State, 400 So.2d 1217 (Fla.1981); Malcolm v. State, 415 So.2d 891 (Fla. 3d DCA 1982) and Sias v. State, 416 So.2d 1213 (Fla. 3d DCA 1982).
Accordingly, we reverse and remand for a new trial.
REVERSED and REMANDED.
HURLEY and DELL, JJ., and PURDY, H. MARK, Associate Judge, concur.